


110 HR 5950 IH: Detainee Basic Medical Care Act of

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5950
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Ms. Zoe Lofgren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require the Secretary of Homeland Security to
		  establish procedures for the timely and effective delivery of medical and
		  mental health care to all immigration detainees in custody, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Detainee Basic Medical Care Act of
			 2008.
		2.Medical care
			 standards for immigration detainees of the Department of Homeland
			 Security
			(a)In
			 generalThe Secretary of Homeland Security shall establish
			 procedures for the timely and effective delivery of medical and mental health
			 care to all immigration detainees in the custody of the Department of Homeland
			 Security. Such procedures shall address all immigration detainee health needs,
			 including primary care, emergency care, chronic care, prenatal care, dental
			 care, eye care, mental health care, medical dietary needs, and other medically
			 necessary specialized care.
			(b)Medical
			 screenings and examinationsThe Secretary’s procedures shall be
			 designed to ensure continuity of medical and mental health care services for
			 each immigration detainee upon arrival at a detention facility. At a minimum,
			 such procedures shall be designed to ensure that—
				(1)each immigration
			 detainee receives a comprehensive medical and mental health intake screening by
			 a qualified health care professional upon arrival at the facility;
				(2)each immigration
			 detainee receives a comprehensive medical and mental health examination and
			 assessment by a qualified health care professional not later than 14 days after
			 arrival;
				(3)each immigration
			 detainee taking prescribed medications prior to detention is allowed to
			 continue taking such medications, on schedule and without interruption, until
			 and unless a qualified health care professional examines the immigration
			 detainee and decides upon an alternative course of treatment; and
				(4)subject to the
			 immigration laws (as defined in section 101(a)(17) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(17))), each immigration detainee with a
			 serious medical or mental health care condition is given priority consideration
			 for release on parole, on bond, or into an alternative to detention program,
			 with periodic reevaluations for such immigration detainees not initially
			 released.
				(c)Continuity of
			 careThe Secretary’s procedures shall be designed to ensure
			 continuity of medical and mental health care services for each immigration
			 detainee throughout detention. At a minimum, such procedures shall be designed
			 to ensure that—
				(1)immigration
			 detainees are informed of available medical and mental health care services and
			 how to request such services;
				(2)a
			 prompt response is provided to any request for medical or mental health
			 care;
				(3)treatment decisions are based solely on
			 professional clinical judgments;
				(4)prescribed
			 medications and medically necessary treatment are provided to immigration
			 detainees on schedule and without interruption; and
				(5)the medical and
			 mental health of an immigration detainee is considered prior to any decision to
			 transfer the immigration detainee to another detention facility, and such
			 immigration detainee suffers no interruption in the provision of medical
			 treatment, including the delivery of prescribed medications, during and after
			 such transfer.
				(d)Medical
			 recordsThe Secretary’s procedures shall be designed to ensure
			 the availability of medical records to appropriate personnel. At a minimum,
			 such procedures shall be designed to ensure that—
				(1)immediately upon
			 an immigration detainee’s transfer from one detention facility to another, the
			 immigration detainee’s complete medical records, including any transfer
			 summary, are provided to the receiving facility;
				(2)within 72 hours of
			 receiving a written request, an immigration detainee’s complete medical records
			 are provided to the immigration detainee or any person designated by the
			 immigration detainee; and
				(3)an immigration
			 detainee shall be provided the appropriate forms where necessary to comply with
			 this subsection and relevant privacy laws.
				(e)Administrative
			 appeals processThe Secretary’s procedures shall include an
			 administrative appeals process for denials of medical or mental health care. At
			 a minimum, such procedures shall be designed to ensure that—
				(1)the Secretary
			 responds promptly to any request by an on-site medical provider for
			 authorization to provide medical or mental health care to an immigration
			 detainee;
				(2)in each case in
			 which the Secretary denies or fails to grant such a request, a written
			 explanation of the reasons for the decision shall be conveyed without delay to
			 the on-site medical provider and the immigration detainee;
				(3)the on-site
			 medical provider and immigration detainee (or legally appointed advocate) are
			 provided an opportunity to appeal the denial of or failure to grant the
			 requested health care service; and
				(4)such appeal is
			 resolved in writing within 30 days by an impartial board, which shall include
			 health care professionals in the fields relevant to the request for medical or
			 mental health care, and the written decision is conveyed without delay to the
			 on-site medical provider and the immigration detainee.
				(f)Discharge
			 planningThe Secretary’s procedures shall include discharge
			 planning to ensure continuity of care, for a reasonable period of time, upon
			 removal or release for persons with serious medical or mental health
			 conditions.
			(g)Reporting
			 requirementsThe Secretary of Homeland Security shall report to
			 the Offices of Inspector General for the Department of Homeland Security and
			 the Department of Justice, within 48 hours, information regarding the death of
			 any immigration detainee in the Secretary’s custody. Not later than 60 days
			 after the end of each fiscal year, the Secretary shall submit a report to the
			 Committee on the Judiciary of the Senate and the Committee on the Judiciary of
			 the House of Representatives containing detailed information regarding the
			 death of all immigration detainees in the Secretary’s custody during the
			 preceding fiscal year.
			3.DefinitionsIn this Act—
			(1)detention
			 facility means any Federal, State, or local facility used by the
			 Secretary of Homeland Security to hold immigration detainees for more than 72
			 hours, regardless of whether use of such facility is subject to a contract or
			 other agreement.
			(2)immigration detainee means
			 any person in the custody of the Secretary of Homeland Security under the
			 immigration laws (as defined in section 101(a)(17) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(17))) at any detention facility.
			
